PER CURIAM.
The order appealed from — which grants a new trial based solely on an allegedly erroneous jury charge given as to Section 316.160, Florida Statutes (1983), relative to the plaintiff’s alleged comparative negligence in this cause — is reversed and the cause is remanded to the trial court with directions to reinstate the jury verdict and final judgment for the defendants herein. The jury charge was entirely proper based on the evidence adduced at trial, and the trial court erred in concluding otherwise in the new trial order under review. See Catir v. Roberson, 423 So.2d 454 (Fla. 1st DCA 1982); International Insurance Co. v. Ballon, 403 So.2d 1071 (Fla. 4th DCA 1981), pet. for review denied, 412 So.2d 463 (Fla.1982); Demmy v. Sligh, 189 So.2d 843 (Fla. 2d DCA 1966); Naber v. Scott, 149 So.2d 365 (Fla. 2d DCA 1963); 66 C.J.S. New Trial § 44, at 148-49 (1950); accord 58 Am.Jur.2d New Trial § 126, at 332 (1971).
Reversed and remanded.